Citation Nr: 1758473	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO. 11-19 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 80 percent prior to January 1, 2010; to a compensable rating from January 1, 2010, to June 9, 2010; and to a rating in excess of 10 percent thereafter for service-connected bilateral hearing loss; to include the propriety of a reduction of the disability rating from 80 percent to zero percent, effective January 1, 2010.

2. Entitlement to a compensable rating for service-connected ligation of left varicocele. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Hugh K. Nisbet, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to October 1975, and a period of active duty for training from March 1980 to June 1980. The Veteran died in February 2012; the appellant is his surviving spouse. Following the Veteran's death, the appellant requested to be substituted as the claimant for these claims. 38 U.S.C. § 5121A (2012). In a July 2012 memorandum, the RO found that the appellant could be properly substituted as the claimant for the claims currently on appeal.

This matter came before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

By way of background, the RO granted service connection for bilateral hearing loss and ligation of the left varicocele, both at 0 percent, effective August 1999. In June 2006, the evaluation assigned the bilateral hearing loss was increased to 80 percent, but was reduced in January 2010 to 0 percent effective January 1, 2010.  During the course of the appeal, the rating assigned the hearing loss was increased to 10 percent, effective June 9, 2010.  

In June 2014, the appellant testified at a hearing before a Decision Review Officer at the RO. The transcript of the hearing is of record. 


FINDINGS OF FACT

1.  Prior to January 1, 2010, audiometric evaluations did not establish a level of hearing loss consistent with the criteria for a rating in excess of 80 percent. 

2.  The Veteran was provided proper notice of the proposed reduction in the rating assigned his bilateral hearing loss; the rating reduction was thereafter implemented in an October 2009 rating decision, effective January 1, 2010.

3.  The 80 percent rating assigned the bilateral hearing loss was in effect for less than five years, and at the time of the reduction the evidence established improvement in the bilateral hearing loss under the ordinary conditions of life.

4. From January 1, 2010 to June 8, 2010, the evidence of record did not establish a compensable level of hearing loss.

5. From June 9, 2010, audiometric evaluations did not establish a level of hearing loss consistent with the criteria for a rating in excess of 10 percent.

6. For the entire period on appeal, the Veteran's ligation of the left varicocele did not result in atrophy of both testis, removal of both testis, voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day, daytime voiding interval less than one hour, or; awakening to void five or more times per night, obstructed voiding, urinary tract infection, or renal dysfunction.

7. The Veteran's service-connected disabilities did not preclude him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 80 percent, prior to January 1, 2010, for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.130, Diagnostic Code 6100 (2017).

2. The October 2009 reduction of the 80 percent rating to a noncompensable rating for the Veteran's service-connected bilateral hearing loss was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130 Diagnostic Code 6100 (2017).

3. The criteria for a compensable rating from January 1, 2010 to June 8, 2010 for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.130, Diagnostic Code 6100 (2017).

4. The criteria for a rating in excess of 10 percent for the period from June 9, 2010 for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.130, Diagnostic Code 6100 (2017).

5. The criteria for a compensable rating for ligation of the left varicocele have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.115b, Diagnostic Code 7529 (2017).

6. The criteria for entitlement to a TDIU have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has certain notification and assistance duties.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The assistance duties were met by VA correspondences dated in January 2008 and February 2009 letters. 

In regard to the duty to assist, the record shows that all outstanding and relevant records identified by the Veteran or the appellant, or evident from the record, were obtained.  

The record also reflects that the Veteran attended several VA examinations in connection with his claims, including in April 2007, May 2008, February 2009, March 2009, and June 2010.  The Board has considered the Veteran's objections to the adequacy of some of those examinations, but as discussed in further detail below, the Board finds his objections lacked merit.  The Board points out that with the Veteran's death, no further VA examinations are possible, and VA medical opinions at this point are not practical, given that the matters at hand concern the Veteran's level of disability prior to his death.  Given that the nature of the disabilities at issue require in-person evaluation, requesting a medical opinion would be inappropriate.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the appellant.


II. Reduction

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines. When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. First there must be a rating action proposing the reduction, and giving the veteran 60 days to submit additional evidence and request a predetermination hearing. If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction. 38 C.F.R. § 3.105(e), (i)(2). The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires. 38 C.F.R. § 3.105(e),(i)(2)(i). 

In this case, the RO followed proper procedure in reducing the assigned rating for the Veteran's service-connected bilateral hearing loss. He underwent VA examinations concerning his bilateral hearing loss in February 2009 and March 2009, and the subsequent June 2009 rating decision proposed to reduce the assigned rating. A July 2009 notification letter for that rating decision informed him that he had 60 days in which to submit evidence, and of his right to request a predetermination hearing. Thereafter, the proposed reduction was effectuated by the October 2009 rating decision, effective from January 1, 2010, which is consistent with the requirement that effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires. Inasmuch as the RO followed proper procedure, the Veteran was not entitled to the benefit sought on appeal on that basis. 

Therefore, the Board must now address whether the competent evidence warranted a reduction in the assigned rating. In considering the propriety of a reduction, the Board will consider the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the purpose of determining whether the condition has demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history. In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Pursuant to 38 C.F.R. § 3.344(a), (c), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction. Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a), (c). 

The foregoing provisions apply to ratings that have continued for long periods of time at the same level (5 years or more). They do not apply to disabilities that have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344 (c). In this case, the provision of 38 C.F.R. § 3.344(a)  are not applicable, as the 80 percent disability rating for the Veteran's bilateral hearing loss had been in effect for less than 5 years.

Following a review of the evidence, the Board finds that the reduction in the rating for bilateral hearing loss from 80 percent to 0 percent, effective January 1, 2010, was proper.  

The RO assigned an 80 percent rating for the Veteran's bilateral hearing loss based on a April 2007 examination report that showed the Veteran's hearing impairment was manifested by Level IX hearing acuity in the right ear and Level XI hearing acuity in the left ear that resulted in a 60 percent disabling rate for bilateral hearing loss. 38 C.F.R. § 4.8, Table VI, DC 6100.  The Veteran was granted an 80 percent rating for his bilateral hearing loss.

The Veteran was examined by VA in May 2008, at which time the examiner noted that the audiometric test results were unreliable and inconsistent.  The examiner noted that the Veteran easily heard and understood the examiner, even at soft spoken levels with the Veteran facing away from the speaker.

At a February 2009 VA examination, the VA examiner noted that the Veteran's audiometric responses were unreliable and inconsistent.  The examiner concluded that the Veteran's presentation had a functional component, and noted (like the May 2008) examiner, that prior to the examination the Veteran had no problems answering her questions even while facing away from her.  The examiner noted that when the inconsistencies were brought to the Veteran's attention, the Veteran stopped the examination and refused to continue.  

In a subsequent March 2009 VA examination, the examiner opined that the Veteran had significant improvement in speech discrimination and pure tone thresholds in both ears.  Audiometric testing revealed findings corresponding to Level III hearing acuity in both ears, which is consistent with a noncompensable rate for bilateral hearing loss.  See 38 C.F.R. § 4.8, Table VI, DC 6100.

Based on the foregoing findings, the RO proposed to reduce the Veteran's rating for his bilateral hearing loss from 80 percent to 0 percent in the June 2009 rating decision.  In response, the Veteran made several allegations concerning the adequacy of the examinations, including that the equipment was malfunctioning on one occasion, and that the audiologists were lying about being behind him when speaking.  He also submitted audiology reports from private medical providers for 2004 and 2009; the reports contained findings as to decibel thresholds, but did not include speech discrimination testing.  The RO thereafter reduced the evaluation assigned the bilateral hearing loss to 0 percent, effective January 1, 2010. 

The Board concludes that the RO's reduction in rating from 80 to 0 percent for bilateral hearing loss was proper, as the preponderance of the evidence at the time of the reduction demonstrated that the Veteran's bilateral hearing loss had improved, to include improvement in the ability to function under the ordinary conditions of life and work.  Comparison of the April 2007 audiometric finding results to the March 2009 results show a clear and marked improvement, with the average puretone decibel loss in the right ear improving from 75 to 66, and in the left ear improving from 86 to 64.  Moreover, speech discrimination improved from 38 and 16 percent in the right and left ear, respectively, to 84 percent in both ears.  The Board notes that attempts to examine the Veteran in May 2008 and February 2009 met with unreliable test results, which were felt by at least one examiner to have a functional component.  The Veteran's numerous allegations of malfunctioning equipment and lying examiners to the contrary, the Board finds no persuasive reason to assume the examiners (of which there was more than one) failed to accomplish their job in anything but a professional and competent manner.  The Veteran did not persuasively identify any reason to discount the examiner's impressions.

In any event, the March 2009 examiner was finally able to obtain reliable results, and those results clearly show marked improvement in the Veteran's bilateral hearing loss.  

The Board has considered the private reports submitted by the Veteran, but points out that they did not include speech discrimination testing.  For an audiometric report to be considered in determining the rating for hearing loss for VA purposes, the testing must include speech discrimination scores using the Maryland CNC protocol.  See 38 C.F.R. § 4.85(a) (2017).  The Board points out that this is not a case where it is unclear what protocol was used for speech discrimination testing.  Compare Savage v. Shinseki, 24 Vet. App. 259 (2011).  The reports contain no evidence that any speech discrimination testing was accomplished.  Accordingly, the audiometric tests submitted by the Veteran do not constitute competent evidence.

The Board consequently finds that the preponderance of the evidence supports the reduction in the evaluation assigned the bilateral hearing loss. 


III. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2017). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

A. Bilateral Hearing Loss

A rating for bilateral hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average. Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear. 38 C.F.R. § 4.85 (2017). 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. The higher Roman numeral determined from Table VI or VIA, will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86.

During the June 2014 hearing, the appellant confirmed that the Veteran had bilateral hearing loss such that she would shout to communicate with him. Further, the appellant stated that the Veteran would at times nod and pretend to follow a conversation despite not having heard anything. However, in general, the hearing consisted mostly of recitation of the medical records. 

In the April 2007 VA examination, the Veteran underwent an audiological evaluation. Objective findings revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were 70, 70, 75, 85 and for the left ear were 80, 80, 90, 95, measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average pure tone threshold was 75 decibels in the right ear and 86 decibels in the left ear; and speech recognition ability was 38 percent in the right ear and 16 percent in the left ear. 

Based on the April 2007 results, the Veteran's hearing impairment was manifested by Level IX hearing acuity in the right ear and Level XI hearing acuity in the left ear. 38 C.F.R. § 4.8, Table VI, DC 6100. Using Table VII, the result is a 60 percent disabling rate for bilateral hearing loss. See 38 C.F.R. § 4.85, Table VII, DC 6100. At this time, the Veteran was granted 80 percent rating for his bilateral hearing loss. As such, the Board finds that there are no objective clinical findings to warrant a rating in excess of 80 percent. 

At the May 2008 VA examination of the Veteran, the VA examiner noted that she was unable to obtain audiometric values as the Veteran's responses were unreliable and inconsistent. Specifically, the examiner stated that speech reception thresholds were obtained at 40 decibel bilaterally, but 2-frequency pure tone averages were at 72 and 75 decibel in the right and left ears, respectively. Further, the Veteran's word recognition abilities scored at 88 percent and 90 percent for the right and left ears, respectively. Acoustic immittance testing was unsuccessful due to insufficient seal. The examiner opined that the results obtained were not felt to be valid indicators of true organic hearing. 

In the February 2009 VA examination, a different VA examiner also noted that the Veteran's responses were unreliable and inconsistent and thus the results from this examination were not valid indicators of true organic hearing. For instance, despite the Veteran's complaints of bilateral hearing loss, the Veteran had no difficulty conversing with the clinician, an audiologist, without the benefit of lip-reading at an average conversational level. Further, the Veteran was able to converse with the examiner and easily answer her questions despite the fact that the examiner stood behind him. The examiner noted that there was a significant discrepancy between pure tone thresholds and speech reception thresholds. The examiner evaluated the Veteran using the ascending-descending gap method, and the Veteran had a gap of 35 dB which indicated a functional component to his bilateral hearing loss. Before the examination was concluded the Veteran stopped the examination and refused to continue. 

In the March 2009 VA examination, objective findings revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were 50, 60, 70, 75 and for the left ear were 50, 65, 75, 75, measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average pure tone threshold was 64 decibels in the right ear and 66 decibels in the left ear; and speech recognition ability was 84 percent in the right ear and 84 percent in the left ear. The examiner opined that the Veteran has significant improvement in speech discrimination ability as well as pure tone thresholds in both ears, in comparison to the previous VA examination. Further, speech discrimination ability is stable in both ears. 

Based on the March 2009 results, the Veteran's bilateral hearing impairment was manifested by Level III hearing acuity in the right ear and Level III hearing acuity in the left ear. 38 C.F.R. § 4.8, Table VI, DC 6100. Using Table VII, the result is a noncompensable rate for bilateral hearing loss. See 38 C.F.R. § 4.85, Table VII, DC 6100. 

In the June 2010 VA examination, objective findings revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were 55, 65, 65, 70 and for the left ear were 50, 60, 70, 70, measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average pure tone threshold was 64 decibels in the right ear and 63 decibels in the left ear; and speech recognition ability was 82 percent in the right ear and 84 percent in the left ear. 

Based on the June 2010 results, the Veteran's bilateral hearing impairment was manifested by Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear. 38 C.F.R. § 4.8, Table VI, DC 6100. Using Table VII, the result is a 10 percent rating for bilateral hearing loss. See 38 C.F.R. § 4.85, Table VII, DC 6100.  As such, the Veteran was awarded a 10 percent disabling rate for his bilateral hearing loss in an April 2011 rating action.

Consequently, the Veteran was in receipt of an 80 percent rating until December 31, 2009; a noncompensable rating from January 1, 2010 until June 8, 2010; and a 10 percent rating from June 9, 2010.

A review of the medical records revealed that the Veteran has a history of ear infection, discharge, drainage, and pain. The records also show that the Veteran had numerous audiological tests. On March 4, 2010, the Veteran's pure tone thresholds, in decibels, for the right ear were 60, 70, 70,75 and for the left ear were 60, 75, 85, 80, measured at 1000, 2000, 3000 and 4000 Hertz, respectively. The average pure tone threshold was 69 decibels in the right ear and 75 in the left ear; and speech recognition ability was 76 percent in the right ear and 44 percent in the left ear. This is equivalent to Level VI hearing acuity in the right ear and Level IX hearing acuity in the left ear. 38 C.F.R. § 4.8, Table VI, DC 6100. Using Table VII, the result is a 40 percent rating for bilateral hearing loss. See 38 C.F.R. § 4.85, Table VII, DC 6100.  

In a July 2011 audiological test, the Veteran's pure tone thresholds, in decibels, for the right ear were 55, 65, 70, 80 and for the left ear were 55, 70, 75, 80, measured at 1000, 2000, 3000 and 4000 Hertz, respectively. The average pure tone threshold was 67.5 decibels in the right ear and 70 in the left ear; and speech recognition ability was 60 percent in the right ear and 60 percent in the left ear.  This is equivalent to Level V hearing acuity in the right ear and Level V hearing acuity in the left ear. 38 C.F.R. § 4.8, Table VI, DC 6100. Using Table VII, the result is a 20 percent rating for bilateral hearing loss. See 38 C.F.R. § 4.85, Table VII, DC 6100.  

Although the March 2010 and July 2011 evaluations were consistent with ratings higher than 10 percent, the Board finds that they are inconsistent with the evidence as a whole, and were vulnerable to the same questionable performance issues by the Veteran.  In essence, the Board finds the Veteran's efforts on those informal evaluations to be an inaccurate representation of his level of hearing loss.  On two formal compensation examinations, his actions led to invalid results, with at least one of the examiners suggesting he was embellishing the level of disability.  The March 2010 and July 2011 evaluations were not performed for compensation purposes, and consequently neither involved the same protocols as compensation examinations.  Of most importance in this aspect is that neither evaluation included a review of the claims file, or otherwise indicated awareness of the concerns identified by VA examiners, namely that the Veteran's performance appeared to involve a functional component.  

Given the Veteran's history of producing inconsistent results on examination, and as those examinations since 2007 on which he produced valid results were consistent with the criteria for no more than a 10 percent evaluation, the Board finds the results of the March 2010 examination (which was before the June 2010 compensation and pension examination) and the July 2011 examination to lack probative value.  All of the above examinations were relatively close in time to each other, leading the Board to find that the examinations which were more rigorous, namely the ones designed to elicit information for compensation purposes, are of greater probative value and more consistent with the evidence as a whole concerning the Veteran's level of hearing loss.  

The Board notes that the Veteran alleged a number of deficiencies in the formal examination reports.  His allegations ranged from contending that certain equipment failures were crucial to determining the level of his hearing loss, to allegations about the hidden agendas of the evaluators.  The Board has reviewed his allegations, and finds them all without any merit.  The equipment malfunction he referred to was acknowledged by the examiner, who then explained that the test associated with the equipment would not provide any relevant information, given the results of other tests; the Board finds the examiner's explanation to be more probative than that of the Veteran, who offered nothing more than the bare statement that the equipment malfunction was important in some way.  The examiner had the better knowledge of the importance of the test that was not performed because of the malfunction, and the Board finds no reason to believe that the testing that was not conducted would have provided results relevant to determining speech discrimination or puretone decibel thresholds.  As to the Veteran's allegations of a hidden agenda by the examiner, the Veteran has adduced no evidence of this.  With respect to the Veteran's allegation that the examiners lied about standing behind him and speaking, the Board again finds his explanation to lack probative value, given the absence of any reason the Board can fathom for why two separate examiners would both decide to lie on an official government document.

Accordingly, the Board finds that a rating in excess of 80 percent for hearing loss prior to January 1, 2010 is not warranted.  The Board additionally finds that a compensable rating for hearing loss for the period from January 1, 2010 to June 8, 2010 is not warranted, and that a rating in excess of 10 percent for the period from June 9. 2010 is not warranted.  As the preponderance of the evidence is against the claim, entitlement to increased ratings for bilateral hearing loss is denied.

B. Ligation of the Left Varicocele

Ligation of the left varicocele is not listed as a specific disability under VA's Rating Schedule.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

In this case, the Veteran's service-connected ligation of the left varicocele was rated by the RO analogously under Diagnostic Code 7599-7529, which rates benign neoplasms of the genitourinary system.  Pursuant to Diagnostic Code 7529, benign neoplasms of the genitourinary system are rated as voiding dysfunction or renal dysfunction, whichever is predominant. 

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding. 38 C.F.R. § 4.115a. Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence. When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent evaluation is warranted. When there is leakage requiring the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted. A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day. 38 C.F.R. § 4.115a. 

Renal dysfunction manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 warrants a 30 percent evaluation. Renal dysfunction resulting in albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent evaluation. Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent evaluation. Finally, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent evaluation. 38 C.F.R. § 4.115a.

The Veteran was also rated for unstable or painful scars pursuant to diagnostic code 7804.  A 10 percent rating is warranted for one or two such scars. A 20 percent rating is warranted for three or four such scars, and a 30 percent rating is warranted for five or more such scars. Note 1 to diagnostic code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scars. Note 2 provide that if one or more scars are both unstable and painful; add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note 3 provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. In addition, diagnostic code 7801 provides that scars not of the head, face, or neck, that are deep and nonlinear, warrant a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); 30 percent for area or areas exceeding 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a 40 percent for area or areas of 144 square inches (929 sq. cm.) or greater. Note 1 provides that a deep scar is one associated with underlying soft tissue damage.

In his appeal, the Veteran alleged that he was entitled to as much as 20 percent rating based on the treatment records for his left varicocele ligation. 

In May 2008 VA examination, the Veteran alleged that he experienced some pain in the left inguinal and scrotal area every two months. However, the Veteran did not describe losing time from work, or any ongoing chronic functional limitations to activities of daily living or occupational duties as a result of this condition. On examination, the Veteran had normal penis, testis, epididymis, seminal vesicles, and spermatic cord. There was no evidence of inguinal hernia or recurrent varicocele. The treatment records also showed no discernible testicular swelling or tenderness on palpation of the scrotum, which was not enlarged. The examiner opined that the Veteran's status post ligation of the left varicocele resulted in very little, if any, functional limitation to occupational duties or activities of daily living. 

In the June 2010 VA examination, it was determined that there were no general systemic symptoms due to genitourinary disease, such as urinary symptoms, urinary leakage, urinary tract infection, obstructed voiding, renal dysfunction or renal failure, acute nephritis, erectile dysfunction, or hydronephrosis. In general, on examination the Veteran exhibited unremarkable findings except for slight fullness in the left epididymis. The examiner also noted of a superficial scar in the left inguinal area in which the Veteran confirmed there was no pain. The treatment records also reflect normal prostate, scrotum, and penis despite his complaints of pain, nausea, and diarrhea.  

After reviewing the evidence of record, the Board finds that a compensable evaluation for the left varicocele is not warranted.  In order to warrant a compensable rating under diagnostic code 7529, the Veteran's condition must be productive of voiding or renal dysfunction.  However, the examiners did not indicate that either of these symptoms was present.  As for compensable rating for unstable or painful scarring, the records show that the Veteran has no complaints of pain.  Furthermore, his scar is superficial at best.  

Accordingly, based on the absence of any urinary or renal symptoms, or even any pertinent scar symptoms that would warrant a separate evaluation for the scar, the Board finds that the preponderance of the evidence is against a compensable rating.  


III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340 (a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. § 4.16(b) (2017).

A request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted. Id. at 455.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16 (a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b). See Johnson v. McDonald, 762 F.3d 1362 (2014). The Board does not have the authority to assign an extraschedular total disability rating based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board notes that at the time the Veteran filed his claim for TDIU in December 7, 2007, service-connection was in effect for bilateral hearing loss, rated at 80 percent; tinnitus, rated at 10 percent; and ligation of left varicocele, rated at 0 percent.  However, during the course of the appeal, the Veteran's bilateral hearing loss was reverted to a noncompensable rating effective January 2010.  As such, the Board will determine whether the Veteran qualifies for TDIU based on scheduler and extraschedular basis. 

Upon review of the record, the Board finds that the evidence of record is insufficient to show that, prior to January 1, 2010, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

In the May 2008 VA examination, the Veteran stated that he was unable to work due to a 2000 or 2001 injury to his right shoulder and left knee. The Veteran also stated that his insulin-dependent diabetes and low back condition prevented him from working; none of those disorders was service-connected.  The Veteran even affirmed that he did not lose time from work, or had any ongoing chronic functional limitations to activities of daily living or occupational duties as a result of his ligation of the left varicocele. Moreover, the Veteran did not state that his bilateral hearing loss prevented him from working. As such, the examiner opined that the Veteran's employability is most highly impacted by his non-service connected lumbar spine condition and insulin-dependent diabetes, and very little to do with his service-connected ligation of left varicocele. The Board finds the VA examinations and opinions of record to be highly probative, as they are each shown to have been based on a review of the claims file and accompanied by a sufficient explanation. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). As such, the Board finds the Veteran's preclusion to work is due to non-service related condition.

The Board acknowledges the letter from the Iowa Workforce Development that stated that the Veteran did not qualify for any of the jobs listed due to his bilateral hearing loss. The Board points out, however, that the statement was based on the list of jobs available at the time of the statement.  The list did not represent the universe of positions available to the Veteran.  The Board finds the letter of only marginal probative value.

Given the foregoing, the Board finds that the preponderance of evidence weighs against a finding that the Veteran meets the requirements for a TDIU claim based on scheduler rating.

The Board has also considered the Veteran for TDIU based on extraschedular rating from January 1, 2010 forward.  The combined rating for his service-connected disabilities from January 2010 was never more than 20 percent.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b). It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). Factors such as employment history, and educational and vocational attainments, are for consideration.

Upon review of the record, the Board finds that the evidence of record is insufficient to show that the Veteran was unable to secure or follow a substantially gainful occupation from January 1, 2010 forward.  For instance, in the March 2009 VA examination, the examiner noted that although hearing difficulty would have significant effect on occupation, the Veteran's speech discrimination ability was stable in both ears, and the Veteran exhibited significant improvement in speech discrimination ability and pure tone threshold.  Then in the June 2010 VA examination, the examiner noted that the Veteran's bilateral hearing loss would affect social interaction, following instructions, and hearing in general.  Despite these shortcomings, the examiner did not opine that the Veteran is precluded from all work.  The Board finds the VA examinations and opinions of record to be highly probative, as they are each shown to have been based on a review of the claims file and accompanied by a sufficient explanation. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Finally, the record does not contain evidence that from January 1, 2010, the Veteran's service-connected disabilities took him outside the norm of any other Veteran rated at the same level.

Given the foregoing, the Board finds that the preponderance of evidence weighs against a finding that the Veteran meets the requirements for a TDIU claim on an extraschedular basis from January 1, 2010.









(Continued on the next page)
ORDER

Entitlement to a rating in excess of 80 percent for bilateral hearing loss for the period prior to January 1, 2010, is denied.

The reduction in the rating from 80 percent to a noncompensable rating for service-connected bilateral hearing loss, effective January 1, 2010, was proper. 

Entitlement to a compensable rating for bilateral hearing loss for the period from January 1, 2010 to June 8, 2010, is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss for the period from June 9, 2010 is denied.

Entitlement to a compensable rating for service-connected ligation of left varicocele is denied. 

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


